PER CURIAM.
Rainbow Broadcasting, Ltd, (“Rainbow”) appeals the order of the State of Florida Unemployment Appeals Commission affirming the appeals referee’s decision that Vicki Mathews left her employment with good cause attributable to her employer, Rainbow. We affirm; however we observe that one finding of fact is erroneous.
The appeals referee made a finding of fact that the general manager grabbed Mathews’ breasts. This finding is not supported by the record. Mathews testified that the general manager “brushed up against me, would cop feels, make suggestive remarks like grabbing my breasts.” Mathews never stated the general manager grabbed her breasts.
AFFIRMED.
GRIFFIN and THOMPSON, JJ., and PERRY, Jr., B., Associate Judge, concur.